Examiner Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the After Final Amendment filed on 01/31/2022 canceling Claims 12, 17, and 18, amending Claims 1, 7, 9, and 11, and adding new Claims 23 – 25.  Claims 1, 3 – 11, 13 – 16, 19, and 21 – 25 are pending.

Response to Arguments
Applicant’s arguments about the amended claims in the After Final Amendment filed on 01/31/2022 have been fully considered and are persuasive.  Said After Final Claim Amendments have overcome the 35 USC §103 rejections in the Office Action mailed on 01/31/2022.  Said After Final Claim Amendments are entered since they put the pending claims in condition for allowance.

Allowable Subject Matter
Claims 1, 3 – 11, 13 – 16, 19, and 21 – 25 are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORNE E MEADE/Primary Examiner, Art Unit 3741